Citation Nr: 1032381	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent 
for incomplete paralysis of the left upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for incomplete paralysis of the right upper extremity.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1974 to June 1994.  

This matter came before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in August 2008.  A transcript of the hearing has been 
associated with the record.

The appeal was remanded for additional development of the record 
in January 2009.  It has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The service-connected incomplete paralysis of the left upper 
extremity is manifested by subjective complaints of pain, 
weakness, and numbness, with objective findings of, at worst, 
decreased sensation of certain digits, with normal muscle 
strength and grip.  This equates to no more than a mild 
disability.

2.  The service-connected incomplete paralysis of the right upper 
extremity is manifested by subjective complaints of pain, 
weakness, and numbness, with objective findings of, at worst, 
slight muscle weakness (4/5) and decreased sensation along the 
upper extremity and certain digits.  This equates to no more than 
a mild disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for 
incomplete paralysis of the left upper extremity are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2009).

2.  The criteria for an evaluation greater than 10 percent for 
incomplete paralysis of the right upper extremity are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

The Board observes that the Veteran's service connection claim 
was initially filed and adjudicated prior to the enactment of the 
VCAA.  A June 2000 letter discussed the evidence necessary to 
support a claim for service connection.  It explained that the 
Veteran must submit evidence showing a relationship between a 
disease or injury in service and a chronic disability.  VA's 
procedures pertaining to adjudication of benefits claims were 
discussed in detail.

A July 2002 letter advised the Veteran of VA's duties pursuant to 
the VCAA.  The status of his claim was discussed.  He was invited 
to identify supportive evidence.  This letter also discussed the 
evidence necessary to establish service connection and advised 
the Veteran of VA's duty to assist him.  

A March 2009 letter advised the Veteran that he should provide 
information concerning outstanding evidence identified in the 
Board's January 2009 remand.  

In August 2009 the Veteran was asked for additional information.  
He was also advised of the manner in which VA determines 
disability ratings and effective dates, to include the evidence 
considered in reaching those determinations.

A November 2009 letter advised the Veteran of the status of his 
claim.  A January 2010 letter provided updated information in 
that regard.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

The Board also notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  

With respect to VA's duty to assist, available VA, private, and 
post-service Navy treatment records have been obtained and 
associated with the record.  VA examinations have been carried 
out, and the Board finds that they were adequate.  They were 
conducted by neutral, skilled providers who reviewed the 
Veteran's history and discussed the evidence of record as it 
related to the claimed disability.  The Veteran has not otherwise 
identified any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered whether staged ratings are warranted.  
However, it finds that the disability has not significantly 
changed and that a uniform rating is appropriate.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran asserts that the neurological disability of his upper 
extremities is more disabling than reflected by the current 
evaluation.  He maintains that he has numbness in his hands, loss 
of sensation, stiffness, problems with dexterity, and pain.

Service treatment records reflect that the Veteran complained of 
incomplete sensory loss in his right hand following a motor 
vehicle accident in April 1990.  Nerve conduction studies in May 
1990 revealed entrapment of the right median nerve at the wrist.  
The provider noted that there was nothing to suggest peripheral 
neuropathy.  

A subsequent consultation report dated in August 1990 noted that 
the Veteran was right hand dominant.  Following examination, the 
impression was carpal tunnel syndrome on the right.  An 
additional August 1990 consultation sheet indicates that the 
Veteran sustained a hyperextension injury of his right wrist that 
did not involve a fracture, but that he had residual numbness and 
pain.  

In April 1994, the Veteran reported recurrent paresthesias in his 
arms and hands.  An X-ray of his cervical spine revealed early 
arthritis.  In May 1994, a neurologist provided an impression of 
carpal tunnel syndrome and noted it to be severe on the right and 
mild on the left.  Right ulnar neuropathy was also assessed.  The 
neurologist indicated that the Veteran probably needed right 
carpal tunnel release.  He noted that there was no limitation in 
the Veteran's duties and that he had no weakness or loss of 
dexterity.

On retirement physical examination in March 1994, the Veteran 
denied paralysis and lameness.  Clinically, his upper extremities 
were found to be normal, and he was deemed to be qualified for 
retirement. 

EMG testing at a VA facility in August 1996 revealed findings 
consistent with mild right ulnar neuropathy at the elbow.  In 
September 1996 the Veteran reported paresthesias in his right 
hand.  In October 1996, a VA provider indicated an impression of 
mild ulnar neuropathy at the right elbow and noted that bilateral 
carpal tunnel syndrome could not be ruled out.  

A January 1997 VA neurology report indicates the Veteran's 
complaint of numbness in his hands, as well as slight hand 
weakness and elbow pain on the right.  The neurologist concluded 
that the Veteran probably had a mild bilateral sensory carpal 
tunnel syndrome and a right ulnar neuropathy at the elbow.  

An April 1997 VA physical therapy initial evaluation report 
indicates that functionally, the Veteran reported difficulty 
manipulating small items, poor handwriting, difficulty buttoning 
shirts, and inability to play the guitar.  

An April 1997 VA neurology record indicates that there was no 
atrophy in the Veteran's arms or hands.  He had complete range of 
motion of the shoulders and neck.  Strength testing revealed 
slight weakness on the right.  Left hand strength was normal.  
Reflexes were graded 1/4 with a very slight preponderance on the 
right.  Stereognosis was normal in the hands.  Phalen's signs, 
elbow flexion maneuvers, and the thoracic outlet maneuvers were 
all negative; the examiner noted that they did not cause any 
increasing numbness or weakness in the hands but caused the right 
arm to feel tight and weak.  The impression was upper extremity 
numbness, tightness, and weakness, worse on the right, of unknown 
etiology.  The examiner noted that the symptom complex did not 
fit any specific disease including carpal tunnel syndrome, ulnar 
neuropathy, thoracic outlet syndrome, or cervical radiculopathy.  

A VA examination was conducted in April 1997.  The Veteran 
complained of numbness in both hands.  He noted that his symptoms 
were increased by elbow flexion or elevation of his hands.  He 
stated that he had a feeling of fatigue in his arm with 
elevation.  He also reported occasional shock feeling in his 
right hand, as if someone was hitting his funny bone.  He related 
his belief that the hand problems were related to circulation.  
The examiner indicated that several EMG examinations had been 
conducted, the most recent being in June 1996 and resulting in 
findings of right ulnar neuropathy.  Objectively, sensation to 
light touch was intact bilaterally.  Pinprick was impaired in all 
volar areas of the right hand, distal to the wrist.  The left 
hand had mild impairment in pin prick sensation, the impairment 
being slightly more in the median nerve distribution.  
Stereognosis was impaired in the right hand.  The Veteran was 
able to touch the tip of his thumb and the little finger on the 
right and was able to reach to the middle of the middle phalanx 
on the left.  Range of motion was grossly within normal limits in 
both upper extremities and hands.  The Veteran complained of 
stiffness in the right hand.  Tinel's sign was positive at the 
ulnar nerve bilaterally at the elbow, but not at the wrists.  
Allen's test for thoracic outlet syndrome was positive for 
obliteration of the radial pulse on the right.  The Veteran was 
able to complete the thoracic outlet test of shoulder and elbow 
flexion but complained of extreme fatigue in the right upper 
extremity.  The examiner indicated that there was no clear 
weakness.  He concluded that the sensory distribution was more 
suggestive of a right carpal tunnel syndrome but that the EMG did 
not support that diagnosis.  He noted that thoracic outlet 
syndrome was a distinct probability but that further EMG data in 
six months should be awaited.

A May 1999 letter from B.G.T., M.D. indicates that the Veteran 
had a long history of bilateral upper extremity paresthesias.  
Dr. T. noted that the Veteran denied weakness.  On examination, 
strength was 5/5.  Reflexes were normal.  Tinel's sign was 
negative.  

An additional VA examination was carried out in April 2003.  The 
examiner noted that he had arranged for the Veteran to see 
another physician because the questions presented were beyond his 
expertise.  He noted that the Veteran had decreased sensation in 
his right hand and the first two fingers of his left hand.  He 
noted that the symptoms related to fine and gross touch, pain, 
temperature, and two point discrimination as high as the 
Veteran's elbows.  

The Veteran was subsequently seen by a neurology examiner in 
April 2003.  His history was reviewed.  Physical examination 
revealed full range of motion of the neck.  Strength testing 
revealed 4+/5 at the abductor digiti minimi on the right, with 
the remainder of strength testing revealing 5/5 strength in the 
upper extremities.  Sensory examination revealed decreased 
pinprick appreciation in the right fourth and fifth digits and 
decreased pinprick in the left first and second digits.  The 
remainder of the sensory examination was unremarkable.  The 
examiner concluded that the Veteran had a sensory impairment in 
the left hand that could be consistent with carpal tunnel 
syndrome, with a differential diagnosis of left C6-7 
radiculopathy.  With respect to the Veteran's right hand, he 
stated that the impairment in sensation and weakness in the 
abductor digiti minimi muscle raised the possibility of a right 
ulnar neuropathy, with a differential diagnosis including C8-T1 
radiculopathy.  

In a May 2003 addendum, the examiner stated that EMG study 
results revealed no evidence of ulnar neuropathy, cervical 
radiculopathy, carpal tunnel syndrome, thoracic outlet syndrome, 
or peripheral neuropathy.  He concluded there had been a remote 
injury to the lower cervical nerve roots bilaterally.

On VA neurological examination in January 2005, the Veteran's 
history was reviewed.  The Veteran related that the area of 
numbness had remained unchanged over the previous 10 years, but 
that he was having increased pain in those areas.  He indicated 
that his right hand was quite numb and that he had difficulty 
writing and that he would drop things if he did not pay 
attention.  He noted that his difficulty writing seemed to 
coincide with colder weather.  He reported stiffness in his elbow 
but denied limited movement.  He denied weakness, neck pain, or 
radiation of pain into the arm.  He also denied spread of the 
area of numbness over time and stated that it involved the palm 
and all five fingers of the right hand and the palm and first and 
second digits of the left hand.  Motor examination revealed 
normal bulk, tone, and strength throughout the left upper 
extremity.  The right first and second dorsal interosseous 
muscles and abductor digiti minimi had 4/5 strength with all 
other muscles being 5/5.  The Veteran had reduced grip when 
tested as a whole, but finger flexor strength was intact.  
Sensory examination revealed equal reflexes throughout, in the 2+ 
range.  Phalen's and Tinel's signs were negative and there was no 
discomfort with palpation over the ulnar nerves.  The examiner 
concluded that there was no evidence of a right ulnar neuropathy 
sensory pattern, although some of the ulnar innervated muscles 
were mildly weak.  He noted that in the face of that weakness, 
electrodiagnostic studies had been negative.  He stated that 
there was no suggestion of a pattern consistent with root 
involvement.  With respect to the Veteran's left hand, he noted 
that there were some sensory changes in a partial median 
distribution as in carpal tunnel, but that there was no evidence 
of such on the 2003 study.  He concluded that it did not appear 
that the Veteran had any worsening of neurologic symptoms in the 
previous two years and that his description of elbow tightness 
worsening in cold weather was more suggestive of arthritis.

A May 2007 VA neurology consultation report indicates the 
provider's suggestion that the Veteran might have cervical spinal 
cord disease.  Testing revealed spinal stenosis.  Surgery was 
recommended.

At his August 2008 hearing before the undersigned, the Veteran 
testified that surgery had been recommended for his neck.  He 
stated that he had problems gripping items and writing.  He 
described the numbness in his hands.  He also described 
intermittent tingling and a feeling of electric shock.  

A December 2007 VA treatment record indicates an assessment of 
cervical spinal stenosis and bilateral hand neuropathy.  The 
provider noted that neurology recommended surgery for spinal 
stenosis.  

In September 2008 the Veteran related that his intermittent hand 
pain had not changed and was neither better nor worse.

An additional VA examination was carried out in March 2010.  The 
Veteran's history was recited.  He reported severe flare-ups 
affecting his entire right upper extremity, with sharp pain 
disrupting his sleep.  He related that the flare-ups resulted in 
lack of endurance, fatigue, and weakness; he otherwise denied 
functional loss.  He also complained of stiffness in his right 
hand.  He reported numbness of his entire right hand and numbness 
of his left thumb and index finger.  He noted that he dropped 
things easily.  He related that although he worked with pain, he 
was not incapacitated from work of activities of daily living.  
He noted that he preferred not to discuss his disability with his 
employer.  On physical examination, the Veteran was noted to be 
right-handed.  Strength was 4/5 for the right biceps and 
otherwise 5/5 for all other muscles tested.  Hand grip was 
assessed as 5/5.  Reflexes were 1+ for the right biceps and 
otherwise were 2+ in the upper extremities.  There was no atrophy 
and no swelling of the upper extremities or hands.  Phalen's and 
Tinel's tests were negative.  Sensory examination was remarkable 
for decreased sensation to temperature affecting the right upper 
extremity and hand.  Otherwise, there was decreased sensation to 
light touch, monofilament testing, and temperature affecting the 
right hand.  Left hand sensation was intact.  The impression was 
paresthesias of both upper extremities as described, with right 
upper extremity weakness in the C5 distribution.  

Initially, the Board observes the record indicates the Veteran is 
right-hand dominant. See 38 C.F.R. § 4.69 (2009).  As such, the 
Board will evaluate the Veteran's right upper extremity under the 
diagnostic codes relating to the major extremity, and the left 
upper extremity under the codes relating to the minor extremity.

Pursuant to Diagnostic Code 8516 for the major ulnar nerve, a 10 
percent evaluation is warranted when there is mild incomplete 
paralysis of the ulnar nerve, a 30 percent evaluation is 
warranted when there is moderate incomplete paralysis, and a 40 
percent rating is provided for severe incomplete paralysis.   
With the minor nerve, a 10 percent evaluation is warranted when 
there is mild incomplete paralysis, a 20 percent evaluation is 
assignable where there is moderate incomplete paralysis, and a 30 
percent evaluation is warranted when there is severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

A maximum 60 percent evaluation is warranted for complete 
paralysis of the major ulnar nerve producing a "griffin claw" 
deformity, due to flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  Id.  For the minor nerve, the 
maximum evaluation is 50 percent for complete paralysis.  Id.  

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.

The terms "mild," "moderate," and "severe" in the rating 
schedule are not defined.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and determine 
the appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc. 38 
C.F.R. §§ 4.2, 4.6.

In light of the evidence discussed above, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted at 
any point during the appeal period for the Veteran's incomplete 
paralysis of the upper extremities.  In this regard, the Board 
finds the symptomatology related to the ulnar neuropathy does not 
more closely approximate "moderate" incomplete paralysis of the 
ulnar nerve. Rather, the history as laid out above shows that the 
symptoms were no more than mild.  Mild ulnar neuropathy was 
assessed in August 1996.  The Veteran's symptoms were noted to be 
mild by a VA neurologist in January 1997.  Only slight weakness 
has been noted.  In May 1999 the Veteran denied weakness; 
strength was 5/5, and reflexes were normal.  While the Veteran 
has complained of pain associated with this disability, 
functional limitation is no more than mild.  He retains nearly 
full strength of his upper extremities and has little objective 
sensory impairment.  In fact, the March 2010 examination revealed 
intact sensation of the left hand and decreased sensation to 
light touch, monofilament, and temperature of the right hand.  
However, strength was decreased only in the right biceps and was 
otherwise 5/5.  In summary, no more than mild impairment is shown 
by the objective evidence.

The Board acknowledges that the Veteran himself has claimed his 
service-connected incomplete paralysis warrants initial 
evaluations in excess of 10 percent.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  As 
discussed, the objective evidence shows no more than mild 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.124a with respect to determining the 
severity of his service-connected condition.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).

As a preponderance of the evidence is against the assignment of 
an initial evaluation in excess of 10 percent for the Veteran's 
bilateral incomplete paralysis of the upper extremities, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
incomplete paralysis of the left upper extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
incomplete paralysis of the right upper extremity is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


